Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/22 has been entered.
Response to Amendment
Claim 20 has been canceled.  Claims 1, 10-11, 13, and 18 have been amended.  Claims 1-17, and 19-21 remain pending in the application.
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/1/22, with respect to claims 10 and 13 have been fully considered and are persuasive.  The rejection of claims 10-11, 13-17, and 19 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffri A. Kaminski (Reg. No. 42,709) on 5/2/22.

The application has been amended as follows: 

Claim 18, Line 7 - “the predetermined speed” has been changed to --a predetermined speed--.

Allowable Subject Matter
Claims 1-17, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-17, and 19-21 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “determining, when the combustion engine is in said engine operational mode in which the combustion engine runs below a predetermined speed, a predicted external load requiring engine torque which at said engine operational mode would cause the combustion engine to stall” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-9, 12, and 21.
Additionally, the prior art of record does not teach “determining, when the combustion engine is in said engine operational mode in which the combustion engine runs below a predetermined speed, a predicted external load requiring engine torque which at said engine operational mode would cause the combustion engine to stall” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-9, 12, and 21
Additionally, the prior art of record does not teach “determining, when the combustion engine runs below a predetermined speed, a predicted external load from said power take-off arrangement requiring engine torque” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 10-11.
Additionally, the prior art of record does not teach “determine, when the combustion engine runs below the predetermined speed, a predicted external load requiring engine torque which at said engine operational mode would cause the combustion engine to stall” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 13-17, and 19.
Additionally, the prior art of record does not teach to “determine, when the combustion engine is in said engine operational mode in which the combustion engine runs below a predetermined speed, a predicted external load from said power take-off arrangement requiring engine torque” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 18.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        5/19/22